Name: Commission Regulation (EEC) No 3539/84 of 17 December 1984 repealing Regulation (EEC) No 3136/84 concerning the stopping of fishing for haddock by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 84 Official Journal of the European Communities No L 330/ 19 COMMISSION REGULATION (EEC) No 3539/84 of 17 December 1984 repealing Regulation (EEC) No 3136/84 concerning the stopping of fishing for haddock by vessels flying the flag of Denmark vessels flying the flag of Denmark or registrered in Denmark should therefore be permitted ; whereas, consequently, it is necessary to repeal Commission Regulation (EEC) No 3136/84, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1 729/83 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3136/84 ('), stopped fishing for haddock in ICES divi ­ sions II a ( EC zone) and IV by vessels flying the flag of Denmark or registered in Denmark as from 12 November 1984 ; Whereas Belgium has transferred on 4 December 1984 to Denmark, 300 tonnes of its quota of haddock in ICES divisions II a (EC zone) and IV ; that fishing for haddock in ICES divisions II a (EC zone) and IV by HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 3136/84 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 4 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p . 1 . ( 2 ) OJ No L 169 , 28 . 6 . 1983 , p . 14 . (  ') OJ No L 293 , 10 . 11 . 1984 , p . 12 .